DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-10 are pending.

Claim Objections
	Claim 10 is objected to because at line 1, “moduleswith” should read --modules with--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,241,118 (Hoskins).
Regarding claim 1, Hoskins discloses a coupling member (B, C; see Figures 1-5 and annotated Figure 1 below) for coupling two modules (B1, C1) with each other, comprising:
a coupling portion comprising a coupling rim and at least two hook members disposed on the coupling rim,
the coupling portion substantially corresponding in its outer contour to a spherical segment of a sphere with a predetermined spherical radius, the coupling rim representing a circular disk of the spherical segment (see page 2, lines 16-17, and Figure 4), and
an outer radius of the coupling rim being smaller than or equal to the spherical radius (see Figure 4,
the at least two hook members, in a lateral view, at least partially following the outer contour of a spherical cap of the spherical segment (see Figure 4),
the at least two hook members being engageable with the hook members of a coupling portion of a second, identical coupling member (see Figure 3).
Regarding claim 2, Hoskins discloses the coupling portion has a concave recess (formed about “A” in Figure 2) which, in a coupled state, corresponds in its shape at least partially to the contour of the spherical cap of a coupled coupling member (see Figure 3).
Regarding claim 3, Hoskins discloses the respective hook member has a lower leg and an upper leg disposed thereon, wherein the lower leg is attached to the coupling rim and the respective lower and upper legs are arranged relative to one another such that together they form one hook, respectively, wherein the at least two hook members are disposed in a circular shape around a center point of the coupling rim (see annotated Figure 1 below).

    PNG
    media_image1.png
    354
    564
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4 of Hoskins
Regarding claim 4, Hoskins discloses an axis (A) through the center point of the circular disk of the spherical segment and a center point of the sphere forms a rotational axis around which the at least two hook members are disposed so as to be radially spaced apart and rotatable (see page 2, lines 6-10, and Figure 2).
Regarding claim 6, Hoskins discloses at least the coupling portion is produced by additive manufacturing (see NOTE below).
NOTE: The Examiner notes the limitation of claim 6 constitutes a product-by-process limitation. Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 7, Hoskins discloses an aircraft with at least one coupling member (B, C) according to claim 1.
Regarding claim 8, Hoskins discloses a coupling system (see Figures 1-5 and annotated Figure 1 above) with a coupling member (B, C) of a first module (B1) and a coupling member of a second module (C1), in each case in accordance with claim 1, wherein in a coupled state, rotational axes (A) of both coupling members align with each other and the hook members of the coupling member of the first module engage the hook members of the coupling member of the second module and vice versa (see Figure 2).

Allowable Subject Matter
Claims 5, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Hoskins discloses the coupling member according to claim 4, but fails to disclose the coupling portion comprises a locking member, which is displaceable parallel to the rotational axis into the recess and is configured to block a rotation of the hook members of the two modules relative to each other in a coupled state.
Hoskins instead discloses the coupling members being displaceable parallel to the rotational axis into the recess and being configured to block a rotation of themselves relative to each other in a coupled state. Therefore, Hoskins exhibits no need for such a locking member, and a modification to Hoskins to include such a locking member would be redundant and teach away from the intended structure of Hoskins.
Regarding claims 9 and 10, the claims would be allowable for the same reasons noted above regarding claim 5 as to the presence of a displaceable locking member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 1, 2021